Exhibit 10.15

 

LOGO [g33687g1102133817014.jpg]

CEREVEL THERAPEUTICS HOLDINGS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(Adopted: October 27, 2020)

The purpose of this Non-Employee Director Compensation Policy (the “Policy”) of
Cerevel Therapeutics Holdings, Inc., a Delaware corporation (the “Company”), is
to provide a total compensation package that enables the Company to attract and
retain, on a long-term basis, high-caliber members of the Board of Directors
(the “Board”) who are not employees or officers of the Company or its
subsidiaries (“Outside Directors”). This Policy will become effective as of its
date of adoption (the “Effective Date”). The Board reserves the right to amend
this Policy from time to time. Unless expressly stated otherwise, amendments to
this policy shall only have prospective effect. In furtherance of the purpose
stated above, all Outside Directors shall be paid compensation for services
provided to the Company as set forth below:

 

I.

Cash Retainers

The Company shall pay cash retainers to its Outside Directors as set forth
below, such retainers to be (i) paid for the directors’ general availability and
participation in meetings and conference calls, (ii) paid quarterly in arrears,
and (iii) pro-rated based on the number of actual days served by the director on
the Board or applicable committee during such calendar quarter or year.

 

Retainers for Board Service

   Amount ($)  

Annual Retainer for All Outside Directors

     50,000  

Additional Annual Retainer for Lead Independent Director

     25,000  

 

Retainers for Committee Service

   Chair
Amount ($)      Member
Amount ($)  

Audit Committee

     15,000        7,500  

Compensation Committee

     15,000        7,500  

Nominating and Governance Committee

     15,000        7,500  

 

II.

Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:

(a) Initial Grant. Following the Effective Date, on the first trading day of the
month following the later of (1) the date on which such Outside Director
commences his or her service with the Company or (2) the date on which such
grant is approved by the Board, each new Outside Director will receive a stock
option to purchase 46,000 shares of the Company’s common stock (the “Initial
Grant”), that vests in thirty-six (36) monthly installments through the third
anniversary of the grant date; provided, however, that all vesting ceases if the
director resigns from the Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting.



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Non-Employee Director Compensation Policy

Page 2 of 2

 

(b) Annual Grant. On the date of the Company’s annual meeting of stockholders,
each Outside Director who will continue as a member of the Board of Directors
following such annual meeting of stockholders will receive a stock option to
purchase 23,000 shares of the Company’s common stock (the “Annual Grant”) that
vests in full on the earlier of (i) the one-year anniversary of the grant date
or (ii) the next annual meeting of stockholders; provided, however, that all
vesting ceases if the director resigns from the Board or otherwise ceases to
serve as a director, unless the Board determines that the circumstances warrant
continuation of vesting. The first Annual Grant following an Outside Director’s
commencement of service on the Board will be prorated based on such Outside
Director’s length of service on the Board during the preceding 12-month period.
Notwithstanding the foregoing, in the event that an Outside Director’s service
on the Board does not commence before October 1st of a calendar year, then such
Outside Director shall not receive an Annual Grant at the Company’s next annual
meeting of stockholders.

(c) General Provisions; Revisions. All stock option awards provided pursuant to
this Policy shall be granted under the Company’s 2020 Equity Incentive Plan (the
“2020 Plan”) or any successor plan designated by the Board. Each stock option
grant will have a ten-year term. All such awards shall be evidenced by, and
subject to the terms and conditions set forth in, a written agreement in
substantially the form approved by the Board. Subject to approval from the
Board, the Compensation Committee of the Board may change and otherwise revise
the terms of awards to be granted under this Policy, including, without
limitation, the number of shares subject thereto, for awards of the same or
different type granted on or after the date the Board determines to make any
such change or revision.

(d) Sale Event Acceleration. In the event of a Sale Event (as defined in the
2020 Plan), the equity retainer awards granted to Outside Directors pursuant to
this Policy shall become 100% vested and exercisable.

 

III.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in attending meetings of the Board of Directors or any
Committee thereof.

 

IV.

Maximum Annual Compensation

The aggregate amount of compensation, including both equity compensation and
cash compensation, paid to any Outside Director in a calendar year period shall
not exceed $750,000; provided, however that such amount shall be $1,000,000 for
the calendar year in which the applicable Outside Director is initially elected
or appointed to the Board (or such other limit as may be set forth in
Section 3(d) of the 2020 Plan or any similar provision of a successor plan). For
this purpose, the “amount” of equity compensation paid in a calendar year shall
be determined based on the grant date fair value thereof, as determined in
accordance with ASC 718 or its successor provision, but excluding the impact of
estimated forfeitures related to service-based vesting conditions.

Adopted October 27, 2020.